DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0023], line 1: “may be establish” appears instead of “may be established” 
Paragraph [0029], line 6: “which whose” appears, and its intended meaning cannot be determined 
Paragraph [0029], line 7: “density( ρ)” appears instead of “density (ρ)” 
Paragraph [0031], line 2: “FIG. 4” appears instead of “FIG. 3” 
Paragraph [0033], line 3: “ESD” appears without any explanation of its meaning 
Paragraph [0037], lines 3 and 5: “EDS” appears without any explanation of its meaning 
Paragraph [0042], line 8: “fromwell-log” appears instead of “from well-log” 
Paragraph [0048, line 1: “mimics” appears instead of “mimic” 
Paragraph [0050], line 4: “at shown” appears instead of “as shown”. 
Appropriate correction is required. 

Claim Objections
Claim 14 is objected to because of the following informalities: 
Line 1: “met computer readable medium hod” appears instead of “computer readable medium”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prioul et al (US 2017/0235016). 
As to claim 1, Prioul discloses a method comprising: 
developing, by a computing device, a first numerical model of a rock sample, the first numerical model comprising modeled elastic properties of the rock sample including a first estimated elastic property of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
calculating, by the computing device, elastic properties of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
obtaining, by the computing device, a first result by comparing a first one of the calculated elastic properties of the rock sample with a second one of the calculated elastic properties of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
obtaining, by the computing device, a second result by comparing a first one of the modeled elastic properties of the rock sample with a second one of the modeled elastic properties of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
determining, by the computing device, that the first result and the second result are within a first acceptable threshold range (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
comparing, by the computing device, based upon the determining that the first result and the second result are within a first acceptable threshold range, at least one of a second numerical model with the calculated elastic properties of the rock sample, wherein the at least one of a second numerical model comprises elastic properties of another rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
determining, by the computing device, that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within a second acceptable threshold range(Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); and 
identifying, by the computing device, a particular one of the elastic properties of the at least one of a second numerical model (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]), 
wherein a type of the particular one of the elastic properties of the at least one of a second numerical model is substantially the same as a type of the first estimated elastic property of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]). 
As to claim 2, Prioul further discloses that the developing a first numerical model of a rock sample includes determining a volume fraction of minerals comprising the rock sample and a volume fraction of organic matter comprising the rock sample (paragraphs [0005], [0037]-[0042], [0050]-[0064]). 
As to claim 3, Prioul further discloses that the organic matter is kerogen (paragraphs [0005], [0037]-[0042], [0050]-[0064]). 
As to claim 4, Prioul further discloses that the type of the particular one of the elastic properties of the at least one of a second numerical model is a shear modulus of the kerogen (paragraphs [0005], [0037]-[0042], [0050]-[0064]). 
As to claim 5, Prioul further discloses that the calculating elastic properties of the rock sample includes calculating bulk modulus, shear modulus, compressional velocity, shear velocity, and density (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 
As to claim 6, Prioul further discloses that the first set of calculated elastic properties of the rock sample includes a density of the rock sample, and the first portion of the first numerical model of the rock sample includes a volume fraction of kerogen (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 
As to claim 7, Prioul further discloses that the second set of the calculated elastic properties of the rock sample includes a calculated compressional velocity and a calculated shear velocity of the rock sample, and the second portion of the first numerical model of the rock sample includes a numerical modeled compressional velocity and a numerical modeled shear velocity of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 
As to claim 8, Prioul further discloses that the at least one of a second numerical model includes a plurality of effective-medium models (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 
As to claim 9, Prioul further discloses that each of the plurality of effective-medium models includes a third set of calculated elastic properties of another rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 
As to claim 10, Prioul further discloses that a type of the second set of calculated elastic properties of the rock sample is substantially the same as a type of the third set of calculated elastic properties of another rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 
As to claim 11, Prioul discloses a non-transitory computer readable medium storing instructions to cause a processor to perform operations (paragraphs [0076]-[0078]) comprising: 
developing, by a computing device, a first numerical model of a rock sample, the first numerical model comprising modeled elastic properties of the rock sample including a first estimated elastic property of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
calculating, by the computing device, elastic properties of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
obtaining, by the computing device, a first result by comparing a first one of the calculated elastic properties of the rock sample with a second one of the calculated elastic properties of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
obtaining, by the computing device, a second result by comparing a first one of the modeled elastic properties of the rock sample with a second one of the modeled elastic properties of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
determining, by the computing device, that the first result and the second result are within a first acceptable threshold range (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
comparing, by the computing device, based upon the determining that the first result and the second result are within a first acceptable threshold range, at least one of a second numerical model with the calculated elastic properties of the rock sample, wherein the at least one of a second numerical model comprises elastic properties of another rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); 
determining, by the computing device, that the elastic properties of the second numerical model and the calculated elastic properties of the rock sample are within a second acceptable threshold range (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]); and 
identifying, by the computing device, a particular one of the elastic properties of the at least one of a second numerical model (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]), 
wherein a type of the particular one of the elastic properties of the at least one of a second numerical model is substantially the same as a type of the first estimated elastic property of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078]). 
As to claim 12, Prioul further discloses that the developing a first numerical model of a rock sample includes determining a volume fraction of minerals comprising the rock sample and a volume fraction of organic matter comprising the rock sample (paragraphs [0005], [0037]-[0042], [0050]-[0064]). 
As to claim 13, Prioul further discloses that the organic matter is kerogen (paragraphs [0005], [0037]-[0042], [0050]-[0064]). 
As to claim 14, Prioul further discloses that the type of the particular one of the elastic properties of the at least one of a second numerical model is a shear modulus of the kerogen (paragraphs [0005], [0037]-[0042], [0050]-[0064]). 
As to claim 15, Prioul further discloses that the calculating elastic properties of the rock sample includes calculating bulk modulus, shear modulus, compressional velocity, shear velocity, and density (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 
As to claim 16, Prioul further discloses that the first set of calculated elastic properties of the rock sample includes a density of the rock sample, and the first portion of the first numerical model of the rock sample includes a volume fraction of kerogen (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 
As to claim 17, Prioul further discloses that the second set of the calculated elastic properties of the rock sample includes a calculated compressional velocity and a calculated shear velocity of the rock sample, and the second portion of the first numerical model of the rock sample includes a numerical modeled compressional velocity and a numerical modeled shear velocity of the rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 
As to claim 18, Prioul further discloses that the at least one of a second numerical model includes a plurality of effective-medium models (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 
As to claim 19, Prioul further discloses that each of the plurality of effective-medium models includes a third set of calculated elastic properties of another rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 
As to claim 20, Prioul further discloses that a type of the second set of calculated elastic properties of the rock sample is substantially the same as a type of the third set of calculated elastic properties of another rock sample (Abstract; FIGS. 3, 8-10; paragraphs [0005], [0037]-[0042], [0050]-[0064], [0076]-[0078], implicitly or explicitly). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645